FLETCHER, Judge
(concurring):
I agree that prosecution exhibit 1, a bag of marihuana, was properly introduced into evidence in this case as the bag of vegetable matter received by Pulliam from appellant. The testimony of Pulliam clearly established that the materials he received were readily identifiable, that the government’s evidence was identified as these materials, and that no suggestion of tampering exist*121ed. See United States v. Parker, 10 M.J. 415 (C.M.A.1981).
I also agree that prosecution exhibit 3, a laboratory report, was properly introduced as the chemical analysis of the vegetable matter both received from appellant and introduced at trial. The testimony of Pulliam indicated that he filled out and signed an evidence custody receipt for the materials he received from the appellant. This custody receipt is incompetent hearsay. United States v. Neutze, 7 M.J. 30 (C.M.A.1979). However, he also testified by reference to his entries on this custody document that the C.I.D. Sequence Number 033-78-0207 was assigned to these materials. See paras. 146a and 149e, Manual for Courts-Martial, United States, 1969 (Revised edition). His testimony describing the materials he received corresponds generally to that described and analyzed in the laboratory report. Moreover, the laboratory report also lists its contributor case number as 033 — 78-0207. In view of the live testimony of Pulliam and the lack of. any controverting evidence from the defense, a proper foundation was established for the admission of this laboratory report. See United States v. Parker, supra at 417-18. Cf. United States v. Courts, 9 M.J. 285, 293 (C.M.A.1980) (Fletcher, J., dissenting).